UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2015 SILVERSTAR RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 333-140299 98-0425627 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1489 West Warm Springs Road, Suite 110, Henderson, Nevada 89014 07311 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (775) 473-9400 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02: Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Resignation and Appointment of Officers Effective September 16, 2015 Lowell Holden resigned as a Director and Chief Financial Officer of Silverstar Resources, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILVERSTAR RESOURCES, INC. Date:September 16, 2015 By: /s/ Jared Robinson Jared Robinson President and Director 3
